Citation Nr: 1402806	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  11-13 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Huntington, West Virginia


THE ISSUE

1.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at King's Daughter's Medial Center on October 18, 2010.  

2.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at King's Daughter's Medial Center from November 13, 2010, to November 15, 2010.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971, and from September 1971 to September 1977.  

This case comes before the Board of Veterans' Appeals  (Board) on appeal from October 2010 and December 2010 adverse actions by the Department of Veterans Affairs Medical Center (VAMC) in Huntington, West Virginia, which is the Agency of Original Jurisdiction in this matter.

In April 2012, the Veteran presented testimony before the undersigned in a Travel Board hearing; and a copy of the transcript has been associated with the claims folder. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims.

The appeal is REMANDED to the VAMC.  VA will notify the Veteran if further action is required.


REMAND

Review of the paper claims file and the electronic claims reveals that not all of the pertinent evidence in this matter has been associated with the claims folder.  March 2011 Statements of the Case list the evidence upon which the VAMC relied to adjudicate the claims.  A comparison of the evidence listed therein and the evidence in the claims folders shows that for the expenses incurred on October 18, 2010, the claims folders do not contain the October 2010 claim, the November 2010 review denying the claim, and the January 2011 denial letter to the Veteran and the vendor.  As the expenses incurred from November 13, 2010, to November 15, 2010, the claims folders are missing the December 2010 claim, the December 2010 review approving payment for the ER portion of the bill, and the January 2011 denial letter to the Veteran and the vendor are notably absent.  As these documents are crucial in the adjudication of the claims, this matter must be remanded to obtain the evidence. 

Additionally, the record reflects that some portion of the Veteran's expenses have been reimbursed.  However, review of the claims folders does not show with specificity which expenses have already been reimbursed and those which remain outstanding.  Therefore, on remand, the VAMC must provide an audit outlining the dates of service, the type of services rendered therein, summarizing any reimbursement specifying the dates and services covered, and listing the outstanding balance with the dates and services not reimbursed.  

Accordingly, the case is REMANDED for the following actions:

1. Associate all outstanding evidence/documents pertaining to the claim, to include the evidence listed above (notably for the expenses incurred on October 18, 2010:  the October 2010 claim, the November 2010 review denying the claim, and the January 2011 denial letter to the Veteran and the vendor; and for the expenses incurred from November 13, 2010, to November 15, 2010: the December 2010 claim, the December 2010 review approving payment for the ER portion of the bill, and the January 2011 denial letter to the Veteran and the vendor).  All efforts to obtain the evidence must be documented in the claims folder.  

2. With any necessary assistance from the Veteran or King's Daughter's Medical Center, generate an audit reflecting the dates of service, the types of services rendered therein, summarizing any reimbursement specifying the dates and services covered, and listing the outstanding balance with the dates and services not reimbursed.  

3. Readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, furnish to the Veteran and his representative a supplemental statement of the case (SSOC) and afford an appropriate time period for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

